Citation Nr: 0518201	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Entitlement to a disability rating in excess of 
20 percent for urethral stricture secondary to traumatic 
catheterization.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
left knee and foot disorders, and increased the rating for 
the urinary disorder from zero to 10 percent.  The veteran 
perfected an appeal of the denials of service connection, and 
the denial of a rating in excess of 10 percent for the 
urinary disorder.

In a September 1997 rating decision the RO initially denied 
entitlement to service connection for a left knee disorder.  
The veteran submitted a notice of disagreement with that 
decision, and the RO issued a statement of the case in May 
1998.  The veteran did not, however, submit a substantive 
appeal following issuance of the statement of the case, and 
the September 1997 decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993) 
(although a notice of disagreement is timely filed, a timely 
substantive appeal must be filed in order to perfect the 
appeal); 38 C.F.R. § 20.200 (2004).

In the December 2001 decision the RO denied service 
connection for a left knee disorder without addressing the 
issue of whether new and material evidence had been submitted 
to reopen the previously denied claim.  See 38 U.S.C.A. 
§ 5108 (West 2002).  Regardless of the RO's characterization 
of the issue, the Board is without jurisdiction to consider 
the substantive merits of the claim for service connection in 
the absence of a finding that new and material evidence has 
been received.  The Board finds, therefore, that the proper 
issue on appeal is whether new and material evidence has been 
received to reopen the previously denied claim.  The Board 
also finds that it can address that issue in the first 
instance without prejudice to the veteran because the Board 
will be applying a more liberal standard of review than that 
applied by the RO.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  

In a June 2004 rating decision the RO increased the rating 
for the urinary disorder from 10 to 20 percent.  The veteran 
has not withdrawn his appeal of the assigned rating, and is 
deemed to be seeking the maximum rating available.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Board finds, 
therefore, that the issue of entitlement to a higher rating 
remains within the Board's jurisdiction.

The issue of entitlement to a disability rating in excess of 
20 percent for the urinary disorder is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The AMC will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence shows that 
the veteran's left foot disorder, which has been diagnosed as 
plantar fasciitis, is not related to an in-service disease or 
injury.

3.  The RO denied entitlement to service connection for a 
left knee disorder in September 1997.  The veteran was 
notified of that decision, but failed to perfect an appeal of 
the decision.

4.  The evidence received subsequent to the September 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, but is not material, 
because although it bears directly and substantially on the 
issue, it refutes the claim for service connection; thus, it 
need not be considered in order to fairly decide the merits 
of his claim.




CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The September 1997 rating decision in which the RO denied 
entitlement to service connection for a left knee disorder is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105(c) (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 
(1997); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to have pain in his left foot and left 
knee that was caused by an injury that he incurred in 
service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in April 2001 and February 
2002 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claims for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any evidence that is relevant to 
the claims.  The RO instructed him to identify any evidence 
that was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Quartuccio, 16 Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him VA medical examinations in July 2001 and 
February 2003.  The examiner in February 2003 also provided 
an opinion regarding the claimed nexus between the veteran's 
current left knee and foot complaints and the claimed in-
service injury.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  He has been 
provided the opportunity to submit evidence and argument, and 
has done so.  The Board concludes that all relevant data has 
been obtained for determining the merits of his claims and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claims.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Factual Background

The service medical records show that in February 1965 the 
veteran complained of pain in the joints of both feet.  
Physical examination was normal, and an X-ray study revealed 
no abnormalities.  The service medical records make no 
further reference to any complaints or clinical findings 
pertaining to the left foot.

The records indicate that the veteran incurred a kick to the 
middle of the left leg in judo practice in February 1965.  
Both a physical examination and an X-ray study revealed no 
abnormalities.  In September 1965 he complained of chronic 
knee pain going down to the ankles, with weakness and 
occasional giving way.  Examination of the knees was normal, 
as was an X-ray study.  The service medical records make no 
further reference to any complaints or clinical findings 
pertaining to the left knee or leg.  He was hospitalized in 
January and February 1967 with a diagnosis of a passive-
aggressive personality with paranoid, obsessive, and schizoid 
trends, with long-term passive-aggressive characteristics.

The veteran incurred a strain of the deltoid ligament on the 
left ankle in July 1967 when he was knocked down by a missile 
blast while serving in Vietnam.  Examination then revealed 
tenderness in the lateral and medial malleolar areas, and an 
X-ray showed no evidence of a fracture.  The strain was 
treated with elevation in a short-leg splint for a few days, 
then a short-leg walking cast was applied.  He became 
ambulatory with the cast a few days after the injury, and was 
released to return to light duty seven days after the injury.  
He again complained of pain in the left ankle in August 1967, 
and was again hospitalized.  While hospitalized, both sides 
of the ankle were injected to alleviate his symptoms.  
Examination on separation from service in December 1967 
showed minimal tenderness in the left ankle, but no other 
abnormalities in the lower extremities.  The records do not 
show that the injury in July 1967 or the treatment he 
received until his separation from service in December 1967 
involved any complaints or clinical findings pertaining to 
the left leg, the left knee, or the left foot.

The veteran underwent a VA medical examination in April 1968, 
which revealed no abnormalities in the lower extremities.  In 
a May 1968 rating decision the RO granted service connection 
for a sprain of the left ankle with a left astragalus cyst 
(claimed as a left leg disorder), and assigned a non-
compensable rating for the disorder.

The veteran claimed entitlement to compensation benefits for 
a disability affecting the entire left leg, rather than just 
the ankle, in July 1971.  He complained of pain and weakness 
in the left leg from the hip to the knee, and asserted that 
the injury in July 1967 had damaged more than just the ankle.  
He denied having received any medical treatment for his 
complaints.  No action was apparently taken based on the July 
1971 claim, and in August 1979 he claimed entitlement to a 
compensable rating for the left ankle disability.  During a 
VA orthopedic examination in November 1979 he complained of 
pain in the plantar aspect and across the anterior arch of 
both feet.  Examination of the lower extremities revealed no 
abnormalities in the knees, ankles, or feet, other than 
limited dorsal and planter flexion of the left ankle.  Based 
on this evidence, in December 1979 the RO increased the 
rating for the service-connected left ankle disability from 
zero to 10 percent.

VA treatment records disclose that the veteran was 
hospitalized in January 1981 due to complaints of chronic 
pain in the left knee, right leg, hips, and back.  He also 
complained of "tingling" on the right side of the body and 
in the left leg.  Examination of the musculoskeletal system 
revealed full range of motion in all joints with no clubbing, 
cyanosis, edema, atrophy, or effusions; motor strength of 
5/5, except in the left extensor hallucis longus; and an 
antalgic gait on the left.  While hospitalized his medical 
care providers determined that there was a "significant 
psychological overlay" to his problems, as shown by neuro-
psychological testing.

Private treatment records indicate that in July 1995 the 
veteran complained of pain that radiated from the groin down 
the left leg to the toes, with numbness in the first and 
second toes.  An August 1995 private medical report, which 
pertains to the veteran's treatment for degenerative disc 
disease of the cervical spine, shows that he also complained 
of pain and numbness in the left leg.  The treating 
neurosurgeon recommended that the veteran be evaluated for a 
disorder of the lumbar spine.

During a March 1996 VA orthopedic examination the veteran 
reported that following the July 1967 injury his entire left 
leg was "swollen enormously," and that his leg was casted 
from the hip to the toes.  He stated that the left leg 
continued to swell after the cast was removed, and that he 
received four cortisone injections in the left knee.  He also 
stated that after he was separated from service he was told 
that he had a spur on his left heel, that the bottom of his 
foot was very tender, and that he had a shooting pain from 
the groin down to the toes on the left.

At the time of the examination he complained of pain under 
the left heel and on top of the foot, and numbness on the top 
of the foot.  During the examination he walked with a limp on 
the left, taking short steps, but the examiner observed him 
walking in the waiting area without a limp.  He had no 
difficulty dressing or undressing, could squat normally, and 
examination of the left lower extremity showed no deformity, 
swelling, or atrophy.  There was tenderness under the medial 
tubercle, and diffuse tenderness on the dorsum of the foot, 
but no numbness.  There was full range of motion of both 
knees, with full muscle strength in the knees and ankles.  
The examiner found that there was slight inversion of both 
feet, which could be corrected with longitudinal arch 
supports.  The examination resulted in a diagnosis of a 
history of plantar fasciitis, correctable with a pair of 
longitudinal arch supports, and no other objective findings.

In a May 1996 statement the veteran reported experiencing 
severe pain in the left foot and leg that prevented him from 
running or putting any pressure on the left lower extremity.  
He stated that he had pain in the ball and heel of the left 
foot, and that his left knee was giving him problems.  With 
that claim he submitted the report of an August 1996 magnetic 
resonance image (MRI) of the lumbosacral spine showing that 
he has degenerative disc disease at L5-S1.

Based on the evidence shown above, in the September 1997 
rating decision the RO denied entitlement to service 
connection for a left knee disability.

The evidence received following the September 1997 decision 
includes reports of additional VA examinations, VA treatment 
records, and the veteran's statements and testimony.  During 
a November 1997 VA examination he again reported having 
injured the left knee when the left ankle was injured in July 
1967.  The examiner found that the examination of the left 
knee and the left ankle was normal.

In conjunction with a July 1999 VA examination the veteran 
reported that his left leg "gave out on him," causing him 
to fall several times.  Examination of the left ankle was 
again normal.  The veteran insisted on obtaining an X-ray of 
his left knee, which he asserted was injured when he was in 
Vietnam, and the examiner requested that the study be 
conducted.  The examiner stated that the X-ray might show 
degenerative joint disease, but "certainly that is not 
service connected."

The X-ray studies of the left knee and the left foot in July 
1999 were interpreted as showing degenerative findings that 
were mild relative to the veteran's age, but no other 
abnormality.  An X-ray study of the left knee in December 
1999 was interpreted as showing no evidence of arthritic 
disease or joint space narrowing, although there was an 
exostoses in the lateral projection possibly associated with 
old trauma and a moderately prominent supra-patellar spur.  

VA treatment records disclose that in December 1999 the 
veteran reported having incurred soft-tissue injuries to his 
left knee, left ankle, and left foot as the result of a 
rocket blast injury 30 years previously.  He described the 
injury to the left foot as permanent loss of sensation to the 
medial instep and the lateral heel.  He complained of chronic 
pain and weakness in the left leg, primarily in the left 
lateral knee.  Examination of the left knee revealed moderate 
tenderness along the lateral joint line and a positive 
McMurray test for lateral meniscal pathology, but no other 
abnormality.  Examination of the feet showed mild decrease in 
sensation in the L4 distribution, and muscle strength of 4/5.  
The treating physician referenced existing X-ray studies of 
the knees as being negative for any abnormality, and 
requested an MRI to assess a possible lateral meniscus tear.  
The MRI of the left knee in January 2000 showed the knee to 
be normal, with no evidence of a meniscus tear.

When examined in the Orthopedic Clinic in January 2000 the 
veteran again complained of pain in the left knee.  
Examination disclosed hyperextension of the bilateral knees, 
135 degrees of flexion, a positive patellar grind test, 
patello-femoral crepitus, and minimal tenderness.  The 
treating physician referenced the negative 
X-rays and MRI and provided the opinion that the veteran's 
complaints were due to patello-femoral disease.

The veteran was evaluated for physical therapy in April 2000, 
at which time he reported having injured his left knee in 
Vietnam and that his left knee pain had increased over the 
previous 10-15 years.  The physical therapist found that the 
veteran had significant mechanical restrictions throughout 
the lower extremities contributing to his symptoms.

During a July 2001 VA examination the veteran asserted that 
the injury to his ankle had caused pain in his left foot, 
which radiated up to his knee.  The examiner reviewed the X-
rays done in 1999 and found that they did not show any 
abnormalities in the left knee other than the supra-patellar 
spur.  On examination the veteran would flex his left knee to 
only 95 degrees due to pain, and could extend it to zero 
degrees.  There was mild to minimal femoro-patellar grinding 
on extension, and no laxity.  The examiner found that there 
was no obvious abnormality in the foot to account for the 
veteran's complaints.  He provided relevant diagnoses of 
limited flexion of the left knee, etiology undetermined; and 
normal examination of the left foot.  He stated that if X-
rays showed degenerative changes in the foot or knee, that 
would be his diagnosis.  He found that the complaints 
pertaining to the left foot and knee were not related to the 
left ankle, which was almost normal.  

During a September 2002 hearing before the RO's Decision 
Review Officer the veteran testified that when the missile 
exploded in July 1967, he was thrown and landed on his left 
leg and that he had had pain in the left foot since his 
separation from service.  He asserted that his left foot, 
left ankle, and left knee disabilities all arose from that 
accident.  He stated that three days prior to his separation 
he was given shots in his left knee, so that it would not 
appear swollen when he separated from service.  He also 
testified that he had told his doctors since 1968 that he had 
pain in the foot, but that the doctors had failed to note 
that in his records.  He stated that, beginning in 1995 or 
1996, the left foot started giving way and causing him to 
fall.

The RO provided the veteran an additional VA examination in 
February 2003 for the expressed purpose of obtaining a 
medical opinion on whether he currently has a left foot or 
knee disorder that is related to the in-service injury.  The 
examiner reviewed the veteran's claims file and referenced 
the evidence in his service medical records and the multiple 
examinations following his separation from service.  An X-ray 
study of the left knee in July 2001 had shown calcific 
tendonitis at the insertion of the quadriceps muscle, but was 
otherwise normal.  The examiner found that the symptoms in 
the left foot, consisting of pain in the sole of the foot, 
were due to plantar fasciitis.  The examiner provided the 
opinion that the veteran's subjective complaints were far 
greater than could be correlated with any anatomical 
abnormalities found on examination or by radiological 
evidence.  The examiner also found that the currently 
diagnosed calcific tendonitis in the left knee and the 
plantar fasciitis in the left foot were not related to the 
in-service injury or the service-connected chronic sprain of 
the left ankle.
Service Connection for a Left Foot Disorder
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The February 2003 VA examination resulted in a diagnosis of 
plantar fasciitis of the left foot.  The veteran's claim is, 
therefore, supported by medical evidence of a current 
diagnosis of disability of the left foot.  The evidence does 
not show, however, that he incurred a related disease or 
injury in service, or that the current disorder is related to 
service.  Hickson, 12 Vet. App. at 253.

The Board notes that the claimed in-service injury in July 
1967 resulted from a mortar or missile explosion, presumably 
fired from enemy forces.  The Board must, therefore, 
determine whether the veteran served in combat, and whether 
the claimed injury was incurred in combat.

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official record of such incurrence in 
service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The veteran's discharge certificate shows that he served in 
the Air Force as a jet engine mechanic.  His military duties 
did not, therefore, entail personal participation in an 
actual fight or encounter with a military foe.  The veteran 
does not claim to have been personally participating in an 
actual fight with an enemy force when the injury occurred.  
According to the service medical records and the veteran's 
own statements, when the July 1967 injury occurred he was in 
his barracks when a mortar or missile landed on or near the 
barracks.  He was not then engaged in any activity that would 
constitute an actual fight or encounter with enemy forces, in 
that he was not personally engaged in attacking the enemy or 
defending his location.  The fact that he was serving in a 
combat zone that was subjected to enemy fire does not mean 
that he was "engaged in combat," in that any civilians 
located in the combat zone would also have been subjected to 
enemy fire.  See VAOPGCPREC 12-99, Par. 3.

The Board notes that the veteran's discharge certificate 
shows that he was awarded a Purple Heart medal, presumably 
due to the July 1967 injury.  Based on his receipt of that 
citation, the RO determined that he is presumed to have 
suffered an in-service stressor, and awarded service 
connection for post-traumatic stress disorder (PTSD).  The 
award of a Purple Heart medal is not, however, determinant of 
having participated in combat in accordance with 38 U.S.C.A. 
§ 1154(b), in that the medal is awarded for wounds incurred 
by civilians as well as military personnel (both combat and 
non-combat servicemembers) either in an action against an 
armed enemy of the United States or as a direct result of an 
act of such enemy.  32 C.F.R. § 578.14 (2004).  In addition, 
the service department's guidelines on determining what 
constitutes combat service are not binding on VA.  See 
VAOPGCPREC 12-99, Par. 6.  The determination as to whether 
the veteran engaged in combat must be based on consideration 
of all the evidence of record.  Based on consideration of 
this evidence, the Board finds that the veteran was not 
serving in combat at the time the July 1967 injury occurred.  
For that reason his lay evidence of having incurred an injury 
to the left foot when the mortar explosion occurred is not 
sufficient to establish the occurrence of an in-service 
injury.  See 38 U.S.C.A. § 1154(b) (West 2002); Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 
604 (Fed. Cir. 1996)(table).

The veteran claims to have suffered an injury to the left 
foot as a result of the July 1967 explosion, and to have had 
pain in the foot since that injury.  The service medical 
records show that although he incurred a sprain to the left 
ankle as a result of that injury, for which service 
connection has been established, there is no reference to any 
injury to the left foot.  He did complain of pain in the 
joints of both feet in February 1965, but an examination and 
X-ray study failed to reveal any evidence of a disease or 
injury.  There is no further reference in the service medical 
records, including examination on separation from service in 
December 1967, to any complaints or clinical findings 
pertaining to the left foot.  He did not report having pain 
in the left foot, as opposed to pain in the left ankle, when 
examined in April 1968, although he reported pain in various 
other locations.  

There is no documentation of any complaints pertaining to the 
left foot before October 1979, and no diagnosis of a left 
foot disorder until November 1979, when his complaint of pain 
in the plantar aspect and the anterior arch of the foot was 
diagnosed as a foot strain (these symptoms were subsequently 
diagnosed as plantar fasciitis).  For these reasons the Board 
finds that a chronic left foot disability was not shown in 
service.  The Board also finds that the veteran's report of 
having injured the left foot as a result of the July 1967 
explosion and his current allegation of having experienced 
pain in the foot since his separation from service are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence).

The examiner in February 2003 provided the opinion, based on 
review of the evidence in the claims file, that the veteran's 
current complaints pertaining to the left foot, diagnosed as 
plantar fasciitis, were related to years of weight bearing 
and not an in-service injury.  The veteran's assertion of his 
left foot disorder being related to service is not probative, 
because he is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board finds, therefore, that the 
preponderance of the probative evidence shows that the 
current foot disorder is not related to an in-service disease 
or injury.  For these reasons the criteria for a grant of 
service connection are not met, and the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left foot disorder.
Service Connection for a Left Knee Disorder
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  In determining if new and material evidence 
has been submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) 
(per curium).  In addition, all of the evidence received 
since the last final disallowance shall be considered in 
making the determination.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.
Analysis

The evidence received following the September 1997 decision 
includes reports of additional VA examinations, VA treatment 
records, and the veteran's statements and testimony.  The VA 
treatment records and the reports of the VA medical 
examinations reflect his assertions, also made in his 
statements and hearing testimony, that the current problems 
with his left knee were caused by the explosion in July 1967.  
Those statements are cumulative and redundant of the evidence 
of record in September 1997, which included his prior 
assertions regarding the same cause and onset of his left 
knee disability.  Because that evidence is not new, the Board 
need not consider whether it is material.  See Vargas 
Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if the Board 
finds that newly presented evidence is cumulative of evidence 
previously considered, the analysis should end there).

The VA treatment records, including X-ray studies, show that 
the veteran's complaints pertaining to the left knee have 
been diagnosed as possible degenerative disease, a supra-
patellar spur, and patello-femoral disease.  Those records 
are new, in that the evidence of record in September 1997 did 
not reflect those diagnoses.  The records are not material, 
however, because they do not indicate that any of those 
disorders is etiologically related to any incident of 
service.  Because the records do not show a nexus between the 
currently diagnosed disorders and any incident of service, 
they do not bear directly and substantially on the issue 
under consideration, that being whether the veteran currently 
has a left knee disorder that is related to an in-service 
injury.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) 
(records of treatment and a diagnosis many years after 
service, which do not document any nexus to service, are not 
new and material).

The reports of the November 1997 and July 2001 VA 
examinations are cumulative of the evidence of record in 
September 1997, in that they document the veteran's 
complaints pertaining to the left knee but do not result in a 
diagnosis of pathology in the left knee.  Because the 
evidence is not new, the Board need not consider whether it 
is material.  Vargas Gonzalez, 12 Vet. App. at 327.

The reports of the July 1999 and February 2003 VA 
examinations are new, in that they reflect diagnoses of 
possible degenerative joint disease (not substantiated by X-
ray findings) and calcific tendonitis, and because the 
examiners provided opinions regarding the claimed nexus to 
service.  That evidence is new, in that the evidence of 
record in September 1997 did not show those diagnoses, or 
reflect a nexus opinion.  The examination reports are not 
material, however, because although they include medical 
opinions regarding the claimed nexus to service, the opinions 
are negative.  The examiner in July 1999 found that, if the 
X-ray studies showed degenerative joint disease in the left 
knee, "certainly that is not service connected."  The 
examiner in February 2003 provided the opinion that the left 
knee disorder was not related to the in-service injury or the 
service-connected chronic sprain of the left ankle.  Because 
the medical opinions are negative, they need not be 
considered in order to fairly decide the merits of the claim 
for service connection.

In summary, some of the evidence received subsequent to the 
September 1997 decision is new, in that it provides 
information not previously of record.  None of the evidence 
is material, however, because although it may bear directly 
and substantially on the issue of whether the veteran 
currently has a left knee disorder that is related to service 
or a service-connected disability, it refutes the veteran's 
claim of service connection.  Because the medical opinion 
evidence is negative, it need not be considered in order to 
fairly decide the merits of the veteran's claim.  The Board 
finds, therefore, that evidence that is both new and material 
has not been received, and the claim of entitlement to 
service connection for a left knee disorder is not reopened.


ORDER

The claim of entitlement to service connection for a left 
foot disorder is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a left knee disorder is denied.


REMAND

The veteran contends that his urinary disorder warrants a 
higher rating than the 20 percent rating that has been 
assigned.  The available VA treatment records show that he 
has received treatment for his urinary disorder from Kaiser 
Permanente, but the records of that treatment have not been 
obtained.  In addition, a June 2003 VA treatment record 
indicates that he underwent a cystoscopy, but the results of 
that study are not of record.  

The RO provided the veteran a VA urology examination in 
February 2003, but the examiner did not document all of the 
rating criteria applicable to the veteran's disability.  The 
Board finds, therefore, that remand of this issue is 
required.

Accordingly, this issue is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a urinary 
disorder since June 1999.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from Kaiser Permanente and the report of 
the June or July 2003 cystoscopy.

2.  The RO should afford the veteran a VA 
urology examination in order to determine 
the current severity of the symptoms of a 
urethral stricture.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including uroflowmetry, that are deemed 
necessary for an accurate assessment.  

The examiner should determine if 
dilatation has been performed, and, if 
so, the frequency; whether the veteran 
has recurrent urinary infections that are 
attributed to the urethral stricture; and 
the peak flow rate, based on 
uroflowmetry, and post-void residuals.  
The examiner should also determine 
whether the veteran has urinary retention 
that has resulted in catheterization, and 
the frequency of catheterization.  The 
examiner should also document the 
frequency of voiding, for both daytime 
and nighttime.  In addition, the examiner 
should determine whether the urethral 
stricture has caused urine leakage, and 
document whether the veteran must use 
absorbent materials and the frequency, if 
any, of changes.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


